DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite because it requires structure that is inconsistent to claim 1, the independent claim.  The bend position cannot be located at an outer end in the tire radial direction of each one of the plurality of protrusions because claim 1 requires: the first portion extending from an inner side in a tire radial direction to an outer side in the tire radial direction,  the second portion extending from a bend position of each one of the plurality of protrusion to the tip, and an end of the first portion and an end  the claimed opposing ends) are opposite to the bend position.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12-13, 28, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’037 (JP 2012-188037). 
See annotated FIG.9 of JP’037.

    PNG
    media_image1.png
    636
    995
    media_image1.png
    Greyscale

For claim 28, each protrusion of the claimed protrusions reads on only the first portion (identified in the annotated figure above) and a second portion forming an outer end in the tire radial direction.  The claimed invention does not exclude the outer end of the second portion being connected to “another protrusion”.  Claim 28 does not require the radially outer end of the second portion terminating without connecting to any other protrusions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over JP’037 (JP 2012-188037). 
Regarding claims 9 and 30, see annotated FIG. 9 of JP’037 above.  JP’037 does not state “the second portion extends at an inclination angle of 45° or less with respect to a tire circumferential direction” and “the second portion extends at an inclination angle of 30° or less with respect to a tire circumferential direction”.  However, FIG. 9 of JP’037 satisfying the claimed angle ranges required by claims 9 and 30 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Allowable Subject Matter
Claims 4-5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 4: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having: the interval between adjacent protrusions is wider at the second portion than at the first portion, and a length of the second portion in an extending direction increases as the bend position of each one of the plurality of protrusions is located further outward in the tire radial direction, and in combination with the remaining subject matter of claim 4.
For claim 5: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having: the interval between adjacent protrusions is wider at the second portion than at the first portion, and a length of the first portion in an extending direction is longer than a length of the second portion in an extending direction, and a ratio of the length of the second portion in the extending direction to the length of the first portion in the extending direction increases as the bend position of each one of the plurality of protrusions is located further outward in the tire radial direction, and in combination with the remaining subject matter of claim 5. 
For claim 11: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having the bend positions of 80% or more of the plurality of protrusions of a total number of the plurality of protrusions comprised in the decorative element are located further outward in the tire radial direction than a position in the tire radial direction at which a tire maximum width is located, and in combination with the remaining subject matter of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-7 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 6 and 7: the prior art of record fails to render obvious a pneumatic tire having “the bend positions comprised in the decorative element are located on a straight line extending from the inner side in the tire radial direction to the outer side in the tire radial direction” in combination with the base claim and any intervening claims. 
For claim 31: the prior art of record fails to render obvious a pneumatic tire having “the second portion extends at an inclination angle of 0° with respect to a tire circumferential direction” in combination with the limitation of the base claim and any intervening claims. 
For claim 32: the prior art of record fails to render obvious a pneumatic tire having the first portion and the second portion incline with respect to the tire radial direction such that an outer end in the tire radial direction of the first portion and an outer end in the tire radial direction of the second portion are disposed in the same side in the tire circumferential direction with respect to the tire radial direction in combination with the limitation of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/14/2022